Citation Nr: 0735385	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an upper back 
condition.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had verified active service from December 1984 to 
November 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, and Nashville, Tennessee, Regional Offices (RO).  

The Board notes that the veteran submitted additional private 
treatment records in support of his claim after the appeal 
was certified for review.  The Board has received and 
reviewed these records, and these records are associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that he sustained an upper 
back injury in service.  Service medical records (SMRs) 
associated with the claims file show that the veteran 
received treatment on more than one occasion for neck, 
shoulder, trapezius, and back problems.  In particular, the 
veteran indicated in an SMR dated June 2001 that he injured 
his right shoulder approximately two or three years ago 
lifting weights, and that the back pain began three to four 
weeks prior to the visit.  The veteran denied any specific 
upper back injury.  The examiner diagnosed the veteran as 
having a mid-thoracic strain and "right shoulder rotator 
cuff tear vs. tendonitis."   

In August 2001, the veteran stated that he had right shoulder 
pain and upper back pain lasting for a period of 
approximately two months.  Range of motion testing conducted 
at that time was within normal limits.  However, the veteran 
reported worsening symptoms of pain and soreness.  The 
examiner listed the cause of the problems as "? Etiology / 
V-ball."

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, a VA examination was 
conducted in March 2005.  The veteran reported chronic 
knotting and tightness of the upper back at the time of the 
March 2005 C&P examination.  He denied any specific injury to 
the upper back, and noted that physical therapy treatment 
helped this condition.  Upon physical examination, the 
examiner noted the presence of cervical lymphadenopathy, but 
observed that the veteran's cervical spine range of motion 
was normal.  The examiner concluded that the veteran was 
"healthy," and that "the above minor medical issues . . . 
are not of a major clinical significance to this patient at 
this time."  

The veteran has since submitted private treatment records 
from Doctor's Care of Tennessee, as well as physical therapy 
treatment records from Benchmark Physical Therapy.  These 
records reflect diagnoses of cervical strain in May 2005 and 
April 2006.  Accordingly, another VA examination should be 
conducted to assess whether the veteran has a chronic 
cervical condition and if so whether it is related to service 
or a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to 
undergo an orthopedic examination to 
address whether the veteran has a chronic 
cervical spine disorder.  In that regard, 
the examiner should elicit a detailed 
history from the veteran of the cervical 
symptoms he has experienced since 
discharge from service and whether the 
symptoms are constant or flare-up 
intermittently.  Any appropriate testing 
should be conducted at that time, if 
deemed necessary by the examiner, and the 
results of any testing done should be 
included with the findings from the VA 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  

If a chronic cervical spine disorder is 
diagnosed, the examiner is then asked to 
express an opinion as to the etiology of 
the veteran's upper back condition.  
Specifically, the examiner is asked to 
express an opinion as to whether the 
veteran's upper back condition is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service.  If the 
examiner determines that the veteran's 
upper back condition is not related to 
service, the examiner is asked to comment 
on whether the veteran's upper back 
condition is secondary to the veteran's 
service-connected sacrolumbar strain or 
the veteran's service-connected right 
shoulder tendonitis or aggravated thereby.  
The examiner must provide a complete 
rationale for any stated opinions.

2.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

